— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Aiello, J.) rendered March 18, 1986, convicting him of manslaughter in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant was convicted of manslaughter in the second degree in the beating death of his five-year-old son. We cannot agree with his claim that the prosecutor’s summation was so inflammatory that he was denied a fair trial. A review of the summation reveals that several of the remarks which the defendant claims to be offensive have not been properly preserved for appellate review (see, People v Medina, 53 NY2d 951), and that the statements to which the defendant did object were either proper arguments advanced by the prosecutor based on the evidence, or a fair response to the defense counsel’s summation (see, People v Saylor, 115 AD2d 671, lv denied 67 NY2d 889). In any event, even if any of the prosecutor’s remarks were considered to be inappropriate, in light of the overwhelming evidence of the defendant’s guilt, reversal would not be required (see, People v Roopchand, 107 AD2d 35, affd 65 NY2d 837).
The defendant’s contention that his sentence is excessive is without merit. In light of the heinous nature of the crime and his complete lack of remorse, the trial court did not abuse its discretion in sentencing him to the maximum term (see, People v Mauceri, 118 AD2d 735, lv denied 67 NY2d 1054). Thompson, J. P., Brown, Weinstein and Balletta, JJ., concur.